Citation Nr: 1227107	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  07-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to September 30, 2010.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD since September 30, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.

The PTSD matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an evaluation in excess of 30 percent for the service-connected PTSD.  In a November 2005 Notice of Disagreement (NOD), the Veteran appealed. 

A subsequent March 2006 rating decision by the VA RO in Houston, Texas, again denied the Veteran's claim for an increased evaluation for PTSD.  The Veteran continued to appeal.

In an April 2007 rating decision, the VA RO in Houston, Texas, granted the Veteran an increased evaluation of 50 percent for his service-connected PTSD, effective July 5, 2005.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In January 2012, the Veteran presented testimony at a Board hearing held at the local RO (Travel Board hearing) before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is on file.

In an April 2012 rating decision, contained in the Veteran's Virtual VA claims file, the VA RO in Houston, Texas, granted the Veteran an increased evaluation of 70 percent for his service-connected PTSD, effective September 30, 2010.  The Veteran continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.

The United States Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the issue of entitlement to a TDIU was denied by the RO in a May 2009 rating decision.  The Veteran did not submit a timely NOD in response.  However, the Board finds that a TDIU claim has been specifically raised and is part and parcel of the increased rating claim for PTSD, which is currently before the Board.  Thus, the TDIU issue is currently before the Board on appeal.

The RO certified this appeal to the Board in June 2010.  Subsequently, additional lay and medical evidence was added to the paper claims file and to the Virtual VA claims file.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in June 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  For the entire appeal period extending from July 5, 2005, the evidence reflects that the Veteran's PTSD has been manifested by total occupational and social impairment.

2.  In light of the assignment of a schedular 100 percent disability rating for the Veteran's service-connected PTSD, his claim for a TDIU is rendered moot.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular evaluation of 100 percent for the service-connected PTSD have been met for the entirety of the appeal period extending from July 5, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The claim of entitlement to a TDIU is moot in light of the award of a total disability evaluation for the service-connected PTSD, effective on the date of receipt of the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (determining that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Duties to Notify & to Assist

The Board's decision to grant a 100 percent disability rating for the Veteran's PTSD herein constitute a complete grant of the benefits sought on appeal.  Thus, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  38 U.S.C.A. § 5100 et seq (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With respect to the claim of entitlement to a TDIU, the Board need not address whether VA fulfilled any duty to notify or assist the claimant because the decision made below renders that claim moot, and deprives the Board of jurisdiction to address the claim.  38 C.F.R. § 4.16.

PTSD Analysis

The Veteran's service-connected PTSD is currently assigned a 50 percent disability rating prior to September 30, 2010, and a 70 percent evaluation since September 30, 2010.  The Veteran contends that these evaluations do not adequately reflect the severity of his disability.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Court has also held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Throughout his appeal, the Veteran's Global Assessment Functioning (GAF) scores have ranged from 44 to 70.  According to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125  and 4.130, a GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The evidence establishes that, since July 2005, symptoms of total occupational and social impairment have been documented, which are consistent with the enumerated criteria supporting a 100 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Regarding occupational impairment, the evidence contained in the file reflects that the Veteran is unable to be employed due to his PTSD.  

Specifically, at an April 2004 VA outpatient treatment visit, the VA psychologist determined that the severity of the Veteran's PTSD precludes him from working.  The Veteran was assigned a GAF score of 44.

At the August 2005 VA psychiatric examination, the VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's PTSD causes difficulty in establishing and maintaining effective work relationships.

At a VA outpatient treatment visit in December 2006, the VA psychologist determined that the Veteran's PTSD precludes him from working.  The Veteran was assigned a GAF score of 44.

In an October 2008 VA treatment record (contained in the Veteran's Virtual VA claims file), the VA psychologist, following a physical examination of the Veteran, found that the Veteran's PTSD symptoms cause clinically significant distress or impairment in his occupational functioning.

In a VA outpatient treatment record dated in August 2010 (contained in the Veteran's Virtual VA claims file), a VA psychologist determined that the Veteran's PTSD precludes him from working.  The VA psychologist found that the Veteran's symptoms were chronic and static.

At his January 2012 Board hearing, the Veteran testified that he was fired from his last place of employment because he could not deal with people.  He stated that he was currently unemployed.  

A VA psychiatric addendum medical opinion dated in April 2012 is contained in the Veteran's Virtual VA file.  The VA examiner determined that the Veteran is unable to secure and maintain substantially gainful employment due to his PTSD symptoms.  The examiner reasoned that the Veteran was terminated from employment because of his tendency to start conflicts on the job.  The examiner noted that the Veteran's training was in law enforcement and he had previously been found to be overly aggressive.  The VA examiner concluded that the Veteran's PTSD symptoms make it prohibitive for him to find and sustain gainful employment.  The VA examiner's opinion was based on a physical examination of the Veteran in March 2012 and a thorough review of the claims file.

Regarding social impairment, the evidence reflects that the Veteran is unable to maintain effective social relationships.  

Specifically, at an April 2004 Vet Center treatment visit, the Veteran reported having only a few friends.  He described having "authority issues."

At the August 2005 VA psychiatric examination, the VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's PTSD causes difficulty in establishing and maintaining effective social relationships.

At the January 2006 VA psychiatric examination, the Veteran reported having no social relationships.  He stated that he would like to kill his boss.

VA outpatient treatment visits dated in January 2006 and June 2006 document the Veteran's isolation.  A GAF score of 44 was assigned during each visit.
In a June 2007 statement, the Veteran reported that he has never met his grandchildren because of his PTSD.

In an October 2008 VA treatment record (contained in the Veteran's Virtual VA claims file), a VA psychologist, following a physical examination of the Veteran, found that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social functioning.

At the January 2010 VA psychiatric examination, the Veteran told that VA examiner that he has no real relationships.

In a VA outpatient treatment record dated in August 2010 (contained in the Veteran's Virtual VA claims file), the Veteran told the VA psychologist that he isolates himself from others, and avoids social outlets and family gatherings because he tends to feel "on edge."  The VA psychologist found that the Veteran's symptoms were chronic and static.

At his January 2012 Board hearing, the Veteran testified that he was divorced and had stopped attending church.  He stated that he isolates himself from others and only has one friend.  He testified that he does not visit his children, even on holidays.  He indicated that he has not remarried because his relationships with other people do not last.  The Veteran testified that he avoids confrontations with other people because he has previously gotten angry and lost control.

A VA psychiatric addendum medical opinion dated in April 2012 is contained in the Veteran's Virtual VA file.  The VA examiner determined that the Veteran is unable to maintain any relationships and mostly stays by himself.  The examiner found that the Veteran continues to have difficulty getting along with people.  The VA examiner's opinion was based on a physical examination of the Veteran in March 2012 and a thorough review of the claims file.

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD most nearly approximates the criteria for a 100 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as total occupational and social impairment is demonstrated.  38 C.F.R. § 4.7.  Resolving reasonable doubt in the Veteran's favor as to the severity of service-connected PTSD, the Board concludes that the criteria for a 100 percent evaluation are met for the entirety of the appeal period extending from July 5, 2005.  The appeal is granted. 

TDIU Analysis

The Board recognizes that the VA Secretary is required to maximize benefits.  See AB, 6 Vet. App. at 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (2011) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  The Board has done so in this case.  The governing regulation, 38 C.F.R. 
§ 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  In this appeal, since the Board has determined that the Veteran is entitled to an initial 100 percent schedular rating for his service-connected PTSD for the entire rating period on appeal.  To grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, he is not eligible, under the terms of the regulation, for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating "means that a veteran is totally disabled").  
The Board notes that if the Veteran is awarded service connection for additional disabilities, entitlement to TDIU and special monthly compensation may be revisited.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation).  It is noted that "the order in which disabilities are service connected is not relevant to VA's determination of a claimant's eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2002).  Buie v. Shinseki, No. 08-2705, 2010 WL 6230523, at *9 (Vet. App. Mar, 23, 2011).  In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(s).  As such, his claim for a TDIU is rendered moot and is therefore dismissed. 


ORDER

Subject to the provisions governing the award of monetary benefits, a disability evaluation of 100 percent for PTSD is granted for the entirety of the appeal period extending from July 5, 2005.

The claim of entitlement to a TDIU is dismissed. 




____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


